Title: From Alexander Hamilton to Jean Baptiste de Ternant, 13 January 1793
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Treasury DepartmentJanuary 13. 1793
Sir

I think it proper to apprise you that under the existing circumstances the Registry of your “delegations” or drafts cannot be made at the Treasury as desired by your letter of the seventh instant.

With respect I have the honor to be   Sir   Your obedient servant

Alexander Hamilton
The Minister Plenipotentiaryof the Republic of France

